                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

LUTHER MITCHELL, JR.,

                      Plaintiff,
                                                    Case No. 18-CV-677-JPS
v.

ACCOUNT CONTROL
TECHNOLOGY INC.,                                                   ORDER

                      Defendant.


       On January 3, 2019, the parties filed a joint stipulation of dismissal

of this action with prejudice and without costs or fees assessed to any party.

(Docket #16). The Court will adopt that stipulation. See Fed. R. Civ. P.

41(a)(1)(A)(ii).

       Accordingly,

       IT IS ORDERED that the parties’ joint stipulation of dismissal

(Docket #16) be and the same is hereby ADOPTED; this action be and the

same is hereby DISMISSED with prejudice and without costs to any party.

       Dated at Milwaukee, Wisconsin, this 4th day of January, 2019.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge
